831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Yaeko AKERS, Defendant-AppellantCharles A. Adams, and Great Financial Federal (formerlyGreater Louisville First Federal Savings and LoanAssociation), Defendants.
No. 86-5954.
United States Court of Appeals, Sixth Circuit.
Nov. 3, 1987.
ORDER

1
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges


2
In this case the judgment of the District Court with respect to the taxable periods 1980-82 is hereby vacated and the case is remanded to the District Court for further proceedings pursuant to the stipulation of parties attached.